Citation Nr: 1214837	
Decision Date: 04/24/12    Archive Date: 05/03/12

DOCKET NO.  06-23 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to a permanent and total rating for non-service connected pension purposes.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran served on active duty in the Army from May 1968 to May 1971 and in the Coast Guard from March 1973 to March 1975. 

This matter comes before the Board of Veterans' Appeals (Board) from a January 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Augusta, Maine.  The case was subsequently transferred to the RO in Pittsburgh, Pennsylvania.  

This case was previously before the Board in July 2010 at which time it was remanded for further development.  The Board is satisfied that there has been substantial compliance with the remand directives and the Board may proceed with review.  Stegall v. West, 11 Vet. App. 268 (1998).  

Included in the July 2010 Board remand were the issues of entitlement to service connection for posttraumatic stress disorder (PTSD), bilateral hearing loss, and tinnitus.  Subsequently, by rating decision dated in November 2011 the RO granted service connection for these three issues.  As such, these issues are no longer before the Board.  

As was noted in the July 2010 Board remand, the Veteran filed a timely Notice of Disagreement (NOD) with respect to all of the issues, including the cancer claim, decided in the January 2005 rating decision.  In June 2006, the RO furnished the Veteran a Statement of the Case (SOC) addressing the issues identified in the NOD. However, in the Veteran's VA-Form 9, the Veteran indicated that he only wish to pursue an appeal of the denial of the hearing loss, tinnitus, a psychiatric disorder, and non-service connected pension claims.  While the RO subsequently furnished the Veteran a Supplemental SOC in August 2007, which listed the issue of service connection for cancer, the Veteran's June 2006 VA Form 9 does not indicate that than an appeal was being perfected as to the cancer claim.  This particular issue was not specifically identified in the Veteran's Substantive Appeal.  See 38 C.F.R. § 20.202  (2011).  As such, the issue of entitlement to service connection for cancer is not a part of the current appeal. 

In a June 2010 Informal Hearing Presentation the Veteran's representative raised the issues of entitlement to service connection for peripheral neuropathy of the lower extremities, entitlement to service connection for cancer, and  entitlement to a total rating based on individual unemployability (TDIU).  In July 2010 the Board referred the peripheral neuropathy and TDIU issues to the RO but did not refer the newly raised cancer issue.   Also, in an April 2012 Informal Hearing Presentation the Veteran's representative raised the issues of entitlement to an initial disability rating greater than 30 percent for PTSD, entitlement to a TDIU, as well as entitlement to service connection for arthritis, a heart disorder, a digestive disorder, and pain to include as secondary to the Veteran's now service-connected PTSD.  These issues have not yet been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The Board notes that, in addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Total disability ratings for pension may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency,
unable to secure or follow a substantially gainful occupation as a result of nonservice-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or
more.  38 C.F.R. §§ 3.340, 3.342 (2011).

A review of the record shows that the Veteran was previously employed as a nurse's assistant but last worked in 2000, allegedly due to his psychiatric problems.  Specifically, a May 2007 private psychiatric evaluation report shows that the Veteran last worked as a nurse's assistant at a nursing home in 2000 but was fired because of absenteeism relating to PTSD.  A June 2007 VA psychiatric treatment report shows that the Veteran had been denied Social Security disability benefits but was appealing this decision.  This report also shows that the Veteran was previously married with three kids but had since divorced and did not maintain any contact with his children as they had been adopted by his ex-wife's second husband.  The Veteran also indicated that he had been cohabiting with a male roommate for the past 16 to 17 years who was providing financial security for him.

The Veteran is service connected for the following:  PTSD rated as 30 percent disabling; diabetes mellitus rated as 20 percent disabling; tinnitus rated as 10 percent disabling; bilateral hearing loss rated as noncompensable; and erectile dysfunction rated as noncompensable.  He has a combined service connected rating of 50 percent.  He is also in receipt of special monthly compensation based on the loss of use of a creative organ.  The Veteran is also noted to have nonservice-connected gastroesophageal reflux disease (GERD) rated as 10 percent disabling for pension purposes.  Furthermore, the Veteran is noted to have nonservice-connected diabetic retinopathy; hypertension associated with diabetes mellitus, type II, with erectile dysfunction and nephropathy; cancer; and peripheral neuropathy of the bilateral lower extremities  Moreover, a review of the claims file shows that the Veteran is receiving treatment for various other disorders, including hypothyroidism, hyperlipidemia, hypoglycemia, chronic back and right leg pain, and headaches.

It is unclear how the RO assigned a noncompensable evaluation for the Veteran's nonservice connected GERD as the Veteran has not been afforded a VA examination specific to his GERD.  Also, the RO has failed to assign evaluations for the Veteran's other noted nonservice connected disabilities, including diabetic retinopathy; hypertension associated with diabetes mellitus, type II, with erectile dysfunction and nephropathy; cancer; and peripheral neuropathy of the bilateral lower extremities.  Moreover, the RO has failed to assign evaluations for the Veteran's hypothyroidism, hyperlipidemia, hypoglycemia, chronic back and right leg pain, and headaches.    

A remand is required to determine whether the Veteran's current 50 percent combined service connected rating is greater than would be available to the Veteran if he was eligible for nonservice-connected pension.  A remand is also required to determine the current state of the Veteran's health, to include the current severity of all of the Veteran's nonservice connected disorders to include whether the Veteran is unable to work due to his nonservice connected disorders.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a general VA examination to determine the current severity of all his nonservice-connected disorders; specifically including all disorders such as including GERD, diabetic retinopathy, hypertension, cancer, peripheral neuropathy of the bilateral lower extremities, hypothyroidism, hyperlipidemia, hypoglycemia, chronic back and right leg pain, and headaches.  The claims file must be made available to the examiner for review before the examination and the examiner must indicate in the examination report that the Veteran's claims file was reviewed prior to the examination.  All tests and studies deemed helpful by the examiner should be conducted in conjunction with the examination.  The examiner should comment on whether the Veteran is unable to work due to his nonservice connected disorders and indicate which nonservice connected disorders affect his ability to maintain employment.

2.  After completing any additional necessary development, readjudicate the appeal, assigning disability ratings based upon the most appropriate diagnostic codes for all disabilities.  If pension is denied, furnish the Veteran and his representative with a Supplemental Statement of the Case (SSOC) and allow an appropriate opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



